Citation Nr: 1132859	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Raynaud's disease, to include as secondary to coronary artery disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from February 1962 to June 1972 and July 1966 to May 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In pertinent part of the March 2006 decision, the RO denied service connection for Raynaud's disease.

In August 2011 the Veteran's representative stated that the Veteran's Raynaud's disease was secondary to his service-connected coronary artery disease.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the United States Court of Appeals for Veterans Claims (Court) cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board will adjudicate the claim both on a direct service connection basis and as secondary service connection. 

The Board notes that in May 2011 the Veteran withdrew his claims for entitlement to service connection for bilateral hearing loss, posttraumatic stress disorder (PTSD), and headaches.  Therefore, those issues are no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that the Veteran's claim for entitlement to service connection for Raynaud's disease warrants further development.  Specifically, a VA examination is indicated. 

The Veteran was diagnosed with Raynaud's disease in July 2003; however, there is no evidence of any opinion regarding the etiology of the Veteran's Raynaud's disease.  The Veteran asserts that his Raynaud's disease is either directly related to his military service or is secondary to his service-connected coronary artery disease.  The Veteran has not been afforded a VA examination.  VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the Veteran should be scheduled for a VA examination to determine the nature and likely etiology of his Raynaud's disease.  If Raynaud's disease is diagnosed, the VA examiner should be asked to provide an opinion as to both of the following: (1) whether the Veteran's Raynaud's disease is at least likely as not related to some aspect of his period of service; and (2) whether Reynaud's disease is at least as likely as not due to or aggravated by his service-connected coronary artery disease.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his Raynaud's disease.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then provide findings and opinions addressing each of the following questions:

(a) Does the Veteran have a current diagnosis of Raynaud's disease? 

(b) If Raynaud's is diagnosed, is the condition at least likely as not due to some aspect of his military service? 

(c) If Raynaud's is diagnosed, is the condition at least likely as not due to or aggravated by the Veteran's coronary artery disease?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   

[Continued on the following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


